
	
		II
		112th CONGRESS
		2d Session
		S. 3357
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2012
			Mr. Udall of New Mexico
			 (for himself and Mr. Bingaman) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to convey
		  certain Federal land in San Juan County, New Mexico, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 San Juan County Federal Land
			 Conveyance Act.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal
			 land means the approximately 19 acres of Federal land generally depicted
			 as Lands Authorized for Conveyance on the map.
			(2)LandownerThe term landowner means the
			 plaintiffs in the case styled Blancett v. United States Department of the
			 Interior, et al., No. 10–cv–00254–JAP–KBM, United States District Court for the
			 District of New Mexico.
			(3)MapThe term map means the map
			 entitled San Juan County Land Conveyance and dated June 20,
			 2012.
			(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(5)StateThe
			 term State means the State of New Mexico.
			3.Conveyance of
			 certain Federal land in San Juan County, New Mexico
			(a)In
			 generalOn request of the
			 landowner, the Secretary shall, under such terms and conditions as the
			 Secretary may prescribe, convey to the landowner all right, title, and interest
			 of the United States in and to any portion of the Federal land (including any
			 improvements or appurtenances to the Federal land) by sale.
			(b)Survey;
			 administrative costs
				(1)SurveyThe exact acreage and legal description of
			 the Federal land to be conveyed under subsection (a) shall be determined by a
			 survey approved by the Secretary.
				(2)CostsThe administrative costs associated with
			 the conveyance shall be paid by the landowner.
				(c)Consideration
				(1)In
			 generalAs consideration for
			 the conveyance of the Federal land under subsection (a), the landowner shall
			 pay to the Secretary an amount equal to the fair market value of the Federal
			 land conveyed, as determined under paragraph (2).
				(2)AppraisalThe fair market value of any Federal land
			 that is conveyed under subsection (a) shall be determined by an appraisal
			 acceptable to the Secretary that is performed in accordance with—
					(A)the Uniform Appraisal Standards for Federal
			 Land Acquisitions;
					(B)the Uniform Standards of Professional
			 Appraisal Practice; and
					(C)any other applicable law (including
			 regulations).
					(d)Disposition and
			 use of proceeds
				(1)Disposition of
			 proceedsThe Secretary shall
			 deposit the proceeds of any conveyance of Federal land under subsection (a) in
			 a special account in the Treasury for use in accordance with paragraph
			 (2).
				(2)Use of
			 proceedsAmounts deposited
			 under paragraph (1) shall be available to the Secretary, without further
			 appropriation and until expended, for the acquisition of land or interests in
			 land from willing sellers in the State for resource protection that is
			 consistent with the purposes for which the Bald Eagle Area of Critical
			 Environmental Concern in the State was established.
				(e)Additional
			 terms and conditionsThe
			 Secretary may require such additional terms and conditions for a conveyance
			 under subsection (a) as the Secretary determines to be appropriate to protect
			 the interests of the United States.
			
